PER CURIAM.
By petition and cross-petition for a writ of certiorari we have for review an order of the Florida Industrial Commission bearing date of April 26, 1966.
We find that oral argument would serve no useful purpose and it is therefore dispensed with pursuant to Florida Appellate Rule 3.10, subd. e, 31 F.S.A.
Our consideration of the petition, the cross-petition, the records and briefs leads us to conclude thdt there has been no deviation from the essential requirements of law.
The petition and cross-petition are therefore denied.
Attorney’s fee in the amount of $250.00 is awarded to respondent’s attorney.
ROBERTS, Acting C. J., and DREW, O’CONNELL, CALDWELL and ERVIN, JJ., concur.